Citation Nr: 0811408	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  06-00 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
hearing loss of the right ear.

2.  Entitlement to a compensable evaluation for hemorrhoids.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for hearing loss of the 
left ear. 

6.  Entitlement to a compensable (10 percent) evaluation 
based on multiple noncompensable service-connected 
disabilities under the provisions of 38 C.F.R. § 3.324 
(2007).

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to August 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
from April 2005 and June 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The veteran was provided a travel Board hearing in January 
2008.  A transcript of the testimony offered at this hearing 
has been associated with the record.

The issues of entitlement to an initial compensable 
evaluation for hearing loss of the right ear and entitlement 
to a compensable (10 percent) evaluation based on multiple 
noncompensable service-connected disabilities under the 
provisions of 38 C.F.R. § 3.324 being remanded are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's hemorrhoids are not manifested by large or 
thrombotic hemorrhoids, secondary anemia or fissures.

2.  The veteran did not incur tinnitus in service and he is 
not currently diagnosed as having tinnitus.

3.  The veteran did not incur a chronic back disability in 
service and the record contains no current clinical diagnosis 
of a back disability.

4.  The veteran incurred hearing loss of the left ear in 
service.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable schedular rating for 
hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7336 (2007). 

2.  Service connection for tinnitus is not established.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).

3.  Service connection for a back disability is not 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2007).

4.  Affording the veteran the benefit of the doubt, service 
connection for hearing loss of the left ear is established.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

The RO provided the appellant with notice in August 2004, 
December 2004 and March 2006, thus ultimately providing 
adequate notice subsequent to the initial adjudication.  The 
notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  The March 2006 
notice notified the veteran that in order to substantiate an 
increased evaluation that he should provide or ask the 
Secretary to obtain medical or lay evidence demonstrating a 
worsening or increase in the severity of his service-
connected disability and the effect that worsening had on his 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Although the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claims were 
subsequently readjudicated in a November 2007 supplemental 
statement of the case, following the provision of notice.  
Moreover, any timing or content-related notice errors did not 
affect the essential fairness of the adjudication of the 
claims decided herein.  The veteran is represented by a 
Veterans' Service Organization recognized by the VA, and the 
Board presumes that the veteran's representative has a 
comprehensive knowledge of VA laws and regulations, including 
those contained in Part 4, the Schedule for Rating 
Disabilities, contained in Title 38 of the Code of Federal 
Regulations.  In addition, the veteran and his representative 
were provided copies of the Statement of the Case, which 
contained a list of all evidence considered, a summary of 
adjudicative actions, all pertinent laws and regulations, 
including the criteria for evaluation of the veteran's 
disability, and an explanation for the decision reached.  The 
veteran appeared at a hearing before the undersigned at which 
the veteran's representative questioned the veteran on the 
record regarding bleeding, a specific requirement for a 
higher evaluation for hemorrhoids, as well as other 
symptomatology associated with his service-connected 
hemorrhoids.  In the Board's opinion all of the above 
demonstrates actual knowledge on the part of the veteran and 
his representative of the information to be included in the 
more detailed notice contemplated by Vazquez.  See Simmons v. 
Nicholson, 487 F. 3d 892 (2007); see also Sanders v. 
Nicholson, 487 F. 3d 881 (2007).  As such, the Board finds 
that no prejudice to the veteran will result from proceeding 
with adjudication without additional notice or process.  The 
veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claim on appeal.  

VA has obtained the veteran's service medical records and VA 
records.  He has been provided a VA medical examination in 
furtherance of substantiating his claim for an increased 
evaluation of hemorrhoids.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  An examination with respect to his back 
disability is not necessary to decide the claim because, as 
discussed below in greater detail, there is no competent 
evidence of a current low back disability or persistent or 
recurrent symptoms thereof.  Id.  In September 2004 the 
veteran submitted an incomplete Authorization and Consent to 
Release Information to VA (VA Form 21-4142) in which he 
indicated the presence of outstanding private medical 
evidence.  In December 2004, the RO sent a letter to the 
veteran asking him to submit authorizations for the release 
of these records.  The veteran did not respond to this 
request; thus no further action is required by VA.  See 
38 C.F.R. § 3.159(c)(1)(i).  All known and available records 
relevant to the issue on appeal have been obtained and 
associated with the veteran's claims file, and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Increased Evaluation for Hemorrhoids

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.
The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  However, the Court recently held that "staged" 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The veteran's service-connected hemorrhoids are currently 
rated at 0 percent under Diagnostic Code 7336.  Diagnostic 
Code 7336 provides ratings for internal or external 
hemorrhoids.  Mild or moderate hemorrhoids are rated 
noncompensably (zero percent) disabling.  Large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, are rated 10 percent 
disabling.  Hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures, are rated 20 percent 
disabling.  38 C.F.R. § 4.114 (2007). 

In January 2005, the veteran was afforded a VA examination of 
the anus and rectum in furtherance of substantiating his 
claim for an increased evaluation of hemorrhoids.  The 
examiner noted a provided history of excision of external 
hemorrhoids in 1964 and subsequent reoccurrence in the 1970s.  
The veteran reported a history of having to wear toilet paper 
folded up into a pad to prevent fecal soiling as well as 
occasional bleeding.  He was not then using any stool 
softening agents.  The examiner also noted clipping of 
hemorrhoids six years prior.  The veteran reported burning 
and aching of his hemorrhoids and that he had no more trouble 
in recent years than in the past with this condition.  He 
reported a large stool calibre.  Physical examination 
revealed no mass, organomegaly or guarding of the abdomen.  
Examination of the anus showed no external hemorrhoids.  
Digital exam showed a tight canal without internal 
hemorrhoids being palpable.  The examiner's impression was of 
no present external hemorrhoids or internal by palpitation.  

In January 2008, the veteran provided the Board testimony 
regarding his hemmorhoid symptomatology.  He provided a 
history of the development of hemorrhoids in service.  He 
reported bleeding, leakage and using toilet paper to prevent 
soiling.  

Entitlement to a compensable evaluation for hemorrhoids is 
not warranted.  The January 2005 VA examination shows no 
clinical evidence of hemorrhoids.  The veteran has indicated 
that his hemorrhoids are manifested by fecal leakage and 
bleeding; however, the clinical evidence does not show large 
or thrombotic hemorrhoids.  Although the veteran has 
described bleeding associated with his hemorrhoids, there is 
no clinical evidence thereof.  Moreover, there is no evidence 
of record showing secondary anemia or fissures.  For these 
reasons, the Board finds that the evidence of record does not 
comport with the criteria for a compensable evaluation of the 
veteran's service-connected hemorrhoids and the claim is 
therefore denied.  

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247 (1999).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Tinnitus

The veteran's service medical records are silent with respect 
to complaints, diagnosis or treatment of tinnitus.  His 
separation examination dated in December 1960 does not 
contain a diagnosis of tinnitus.  

In January 2005, the veteran was provided a VA audiologic 
examination.  At the time, the veteran reported in-service 
noise exposure from the flight line and radar systems.  He 
denied any history of head injury and any tinnitus past or 
present.  The examiner conducted an examination and did not 
diagnose tinnitus.

At his January 2008 Board hearing, the veteran reported a 
history of noise exposure in service from jet engine noise, 
radar stations, teletypes and telephones.  He reported 
ringing in his ears in service that had continued to present 
day, but stated that he had never received any medical 
attention therefor.

Entitlement to service connection for tinnitus must be 
denied.  Although the veteran reported a history of ringing 
in his ears in service continuing to present day, he is not 
currently diagnosed as having tinnitus.  The January 2005 VA 
examiner did not diagnose tinnitus and the veteran has stated 
never having received treatment or diagnosis thereof.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).  The 
veteran, although competent to relate symptomatology, is not 
competent to make a diagnosis.  Accordingly, the evidence 
preponderates against the claim of entitlement to service 
connection for tinnitus and the claim is denied.  


Back Disability

The veteran's service medical records are silent with respect 
to any injury or disability of his back.  His December 1960 
separation examination revealed a normal spine and 
musculoskeletal system.  

At his January 2008 Board hearing, he veteran testified that 
he "got really sick in 1986, [his] back problem."  After 
making this statement, he later provided a history of 
injuring his back in service, immediately before his 
discharge, when he was playing basketball.  He stated that he 
sought treatment in service for this injury and was given 
pain pills for treatment.  He stated that he sought treatment 
in the 1960s for a back disability and was last given 
cortisone injections in 1963.  Following that, he did not 
receive treatment until 1988, when he says surgery was 
recommended, which he refused.  He denied having been treated 
for a back disability from then to the present.  

Entitlement to service connection for a low back disability 
is not established.  The Board notes that the record is 
devoid of any diagnosis of a low back disability.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer, 3 Vet. App. at 224.  Moreover, even if 
the veteran were to be currently diagnosed as having such a 
disability, there is no evidence of record attributing a back 
disability to service.  His service medical records are 
silent with respect to his claimed injury and diagnosis of a 
chronic back disability.  Moreover, he is not competent to 
attribute any current back disability to his claimed 
basketball injury.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the preponderance of the evidence is 
against the claim of entitlement to service connection for a 
back disability and the claim must be denied.  

Left Ear Hearing Loss

The veteran's service medical records do not show diagnosis 
of left ear hearing loss.  His separation examination, dated 
in December 1960 contains audiometric testing results that do 
not show hearing loss as defined by VA regulations.  See 
38 C.F.R. § 3.385 (2007).

Impaired hearing will be considered to be a disability for VA 
compensation purposes only if at least one of the thresholds 
for the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; the thresholds for at least three 
of the frequencies are greater than 25 decibels; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The regulation does not necessarily preclude 
service connection for hearing loss that first met the 
regulation's requirements after service.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  Thus, a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection 
for any disability, that a current disability is the result 
of an injury or disease incurred in service, the 
determination of which depends on a review of all the 
evidence of record, including that pertinent to service.  38 
U.S.C.A. §1110; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. 
App. at 159-60.   

At the January 2005 VA audiologic examination, the veteran 
reported, as outlined above, a history of in-service noise 
exposure.  On the authorized audiological evaluation in pure 
tone thresholds in the left ear, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
75
75
80

Speech audiometry revealed speech recognition ability of 80 
percent in the left ear.

The examiner opined that the veteran's left ear hearing loss 
was not caused by or a result of in-service noise exposure 
because the veteran had normal hearing in his left ear upon 
discharge from service.  

At his January 2008 Board hearing, the veteran testified that 
he was exposed to frequent loud noise in service.  He also 
denied using any sort of hearing protection in service.  He 
stated that he noticed a decrease in his left ear hearing 
around the same time that he noticed decreased hearing in his 
right ear.  

Affording the veteran the benefit of the doubt, the Board 
finds that he is entitled to service connection for hearing 
loss of the left ear.  Although the VA examiner did not 
attribute left ear hearing loss to service because of a lack 
of in-service hearing loss shown by audiometrics, the claim 
can still be established through other means.  Hensley, 
supra.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).   Because the 
veteran's right ear hearing loss is service-connected and he 
is currently diagnosed as having left ear hearing loss, which 
he competently reports as having a contemporaneous onset with 
his right ear hearing loss, the Board finds the evidence at 
least in equipoise that he incurred left ear hearing loss in 
service.  Accordingly, the claim is granted.  


ORDER

Entitlement to a compensable evaluation for hemorrhoids is 
denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for hearing loss of the 
left ear is granted. 


REMAND

At his January 2008 Board hearing, the veteran alleged that 
his hearing loss had increased in severity since his last VA 
examination.  VA's General Counsel has indicated that when it 
is asserted that the severity of a service-connected 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 
6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).  Thus, a new examination should be scheduled on 
remand.

Because remand of this claim may result in a change in the 
veteran's disability evaluation, potentially affecting the 
outcome of the 38 C.F.R. § 3.324 claim, the Board finds that 
the veteran's 38 C.F.R. § 3.324 claim is inextricably 
intertwined with his claim for a compensable evaluation for 
hearing loss.  Moreover, VA has yet to evaluate bilateral 
hearing loss, the veteran having just been granted 
entitlement to service connection for hearing loss of the 
left ear.  Therefore, a decision on the 38 C.F.R. § 3.324 
claim will be deferred pending readjudication of these 
claims.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for 
an audiological examination to determine 
the severity of his service-connected 
hearing loss.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  All indicated tests and 
studies should be performed and all 
clinical and special test findings should 
be reported in detail to allow for 
evaluation under applicable VA rating 
criteria.  For each ear, the examiner is 
asked to specifically record the decibel 
loss at the 1000, 2000, 3000, and 4000 Hz 
frequencies, and should provide results of 
a Maryland CNC word recognition test. 

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
adjudicate the claims on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


